DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (U.S. 11,037,858) in view of Hess et al. (U.S. 2008/0164593).
	Regarding Claim 1, Kimura teaches a method for producing a power semiconductor module arrangement, the method comprising: 
mixing fillers with a casting material to prepare a mixture comprising a first concentration of fillers, wherein the fillers have a density that is higher than a density of the casting material (filler 10, casting agent 16, Figure 6); 
filling the mixture comprising the fillers and the casting material into a housing, wherein a semiconductor substrate is arranged within the housing, and wherein at least one semiconductor body is arranged on a top surface of the semiconductor substrate (housing 6, semiconductor body 5, substrate 2, Figure 6); 
performing a settling step during which the fillers settle down onto the semiconductor substrate and the at least one semiconductor body to form a first layer comprising a portion of the casting material and the fillers, and a second layer comprising a remaining portion of the casting material without fillers (Column 4, Lines 27-45); and 
hardening the casting material (Column 4, Lines 27-45),
wherein the first layer has a first thickness in a vertical direction perpendicular to the top surface of the semiconductor substrate; the second layer has a second thickness in the vertical direction; and the second thickness is the same as, smaller, or greater than the first thickness (Kimura, casting material 16, fillers 10, Figure 6. There is an upper second layer without filler and a lower first layer with filler).  
.  However, they don’t explicitly disclose that the filler is an inorganic filler. Hess et al. teaches a similar device wherein an inorganic filler is mixed in a casting material, deposited onto a semiconductor die and substrate, left to settle, and is thereafter cured (inorganic filler 28, casting material 26, die 16, substrate 12, Figures 1-3, Paragraph 16). They further disclose that the use of this filler in said process is used to bring the encapsulation to match the coefficient of thermal expansion of the die (Paragraph 16). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use an inorganic filler in Kimura in view of Hess et al. in order to form an encapsulation layer with a low coefficient of thermal expansion and reduced voiding (Hess et al., Paragraph 16).
Regarding Claim 2, Kimura in view of Hess et al. further discloses that that the density of the inorganic fillers is in a range between 0.9 and 5.0 g/cm3, and wherein the density of the casting material is in a range between 0.2 and 0.9 g/cm3 (Kimura, Column 4, Lines 41-43, Hess et al. Paragraphs 16 and 17).
Regarding Claim 3, Kimura in view of Hess et al. further discloses that an amount of inorganic fillers in the first layer is between about 20 and 90 vol%, or between about 60 and 80 vol% (Hess et al., Paragraph 17).  
Regarding Claim 4, Kimura in view of Hess et al. further discloses that the casting material comprises a non-reactive cross-linkable or non-cross-linkable polymer (Kimura, Column 4, Lines 41-43).  
Regarding Claim 5, Kimura in view of Hess et al. further discloses that the polymer comprises silicone gel, silicone rubber or epoxy resin (Kimura, Column 4, Lines 41-43).  
Regarding Claim 6, Kimura in view of Hess et al. further discloses that the inorganic fillers comprise at least one of silica, fused silica, crystalline silica, precipitated silica, alumina, beryllium, boron nitride, aluminum nitride, silicon nitride, silicon carbide, boron carbide, titanium carbide, magnesium oxide, zinc oxide, and glass fiber (Hess et al, Paragraph 16).  
Regarding Claim 8, Kimura in view of Hess et al. further discloses that the first layer is arranged between the second layer and the semiconductor substrate (Kimura, casting material 16, fillers 10, substrate 2, Figure 6. There is an upper second layer without filler and a lower first layer with filler).  
Regarding Claim 11, Kimura in view of Hess et al. further discloses heating the power semiconductor module arrangement during the settling step, to liquefy the casting material (Kimura, Column 4, Lines 27-45).  
Regarding Claim 12, Kimura in view of Hess et al. further discloses performing the settling step within a vacuum (Hess et al., Paragraph 17).  
Regarding Claim 13, Kimura in view of Hess et al. further discloses heating the power semiconductor module arrangement during the settling step, to liquefy the casting material; and 1012-2723 / 2019P50326USperforming the settling step within a vacuum (Kimura, Column 4, Lines 27-45, Hess et al. Paragraphs 17 and 19).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (U.S. 11,037,858) in view of Hess et al. (U.S. 2008/0164593) as applied to claim 1 above, and further in view of Ono et al. (U.S. 2010/0044100).
Regarding Claim 7, Kimura in view of Hess et al. teaches the limitations of claim 1 as discussed above but do not explicitly disclose that the inorganic fillers comprise particles with a diameter of between 1 and 400µm, or between about 4 and 20µm.  Ono et al. discloses a similar device wherein the silica filler diameter is 8µm (Paragraph 84).Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the inorganic fillers to comprise particles with a diameter of between 1 and 400µm, or between about 4 and 20µm in Kimura in view of Hess et al. further in view of Ono et al. in order to form a shielding layer (Ono et al. Paragraph 86).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (U.S. 11,037,858) in view of Hess et al. (U.S. 2008/0164593) as applied to claim 1 above, and further in view of Tamba et al. (U.S. 2008/0258316).
Regarding Claim 9, Kimura in view of Hess et al. teaches the limitations of claim 1 as discussed above and further discloses that the first layer has a first coefficient of thermal expansion (CTE800), wherein the semiconductor substrate has a second coefficient of thermal expansion (CTE10), wherein the at least one semiconductor body has a third coefficient of thermal expansion (CTE20), wherein CTE800 = CTE10 ± 5ppm/K.  However, they do not explicitly disclose that CTE800 = CTE20 ± 5ppm/K.  Tamba et al. discloses a similar device wherein an encapsulation comprising fillers has a CTE similar to that of the chip and the substrate on which it is mounted (chip 104, substrate 113. Figures 12 and 13, Paragraph 42). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form CTE800 = CTE20 ± 5ppm/K in Kimura in view of Hess et al. further in view of Tamba et al. in order to reduce stress at the substrate surfaces (Tamba et al. Paragraph 42).

Allowable Subject Matter
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 2 is allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “the density of the inorganic fillers is in a range between 0.9 and 5.0g/cm3, and the density of the casting material is in a range between 0.2 and 0.9g/cm3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01 August 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, the Applicant argues that the Kimbra reference fails to disclose “a thickness of the second layer being the same as, or greater than, a thickness of the first layer” because “Kimura…does not show any layer of the alleged casting material 16 that is without the alleged inorganic fillers 10” and because “Hess does not teach a second layer of the mixture”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first and second layers being continuous, planar, and having their combine height be equal to a total height of the casting material) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Kimura reference disclose a small planar second layer lacking fillers and discloses an even larger non-planar second layer lacking fillers.  Furthermore, the remaining entirety of the casting material need not be considered in order to anticipate the limitation of the claim and therefore an even smaller thickness of the casting material comprising the organic filler can anticipate the claim limitations.  Therefore the arguments are not persuasive.
Applicant’s arguments, see page 3, Lines 4-17, filed 01 August 2022, with respect to Claim 3 have been fully considered and are persuasive.  The rejection of claim 2 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891